Title: To Benjamin Franklin from James Brown, 27 November 1761
From: Brown, James
To: Franklin, Benjamin


          
            I.N.
            Benj. Franklin. Esqr.
            Lombardstreet 27th Novr. 1761
          
          I have sent herewith a letter of Attorney to be Executed by you before two Witnesses to empower me to transfer the Fifteen Thousand Pounds 4 per Cents. as I could not do it without, you’ll please to return it per Bearer as it must be lodg’d at the Bank this afternoon—£8000 being sold for to morrow morning and must be done then as the Persons who bought it will stay no longer—it being sold to be transferr’d this morning and it was with difficulty they were prevail’d on to take it to morrow. I am for Father and Self most Respectfully Yours
          
            Jas. Brown
            I have sent back your Bank Book apprehending it was sent per Mistake.
          
         
          Addressed: To / Benj. Franklin Esqr. / from J. Brown / Banker in Lombard Street / respecting the Sale of Stocks.
        